REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This is an Examiner’s statement of reason for allowance. 

3.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-56 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Preisach, Michael (U.S. PG Pub 2016/0300442) which disclose a system/method of acquiring a virtual or augmented reality scene. However, Larson singularly or in combination fails to disclose the recited feature:
As per claims 1, 10 and 12 “responsive to a first entity having a non-sharing of benefit data relationship with a second entity different from the first entity, communicate data that results in a display, by a display device, of a status of a first benefit counter associated with the first entity, and responsive to the first entity having a sharing of benefit data relationship with the second entity, communicate data that results in a display, by the display device, of a status of a second benefit counter associated with each of the first entity and the second entity”. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715